RESCRIPT
TANNER, P. J.
This is a motion to remove a default after the case has gone to execution and the execution has been satisfied by collection from the Rhode Island Hospital Trust Company, the garnishes.
Under the authorities we find that the Court has power to remove a default even a¡fter the execution has gone to *35collection, provided the rights of third parties are not prejudiced.
For plaintiff: C. S. Slocum and Peter J. Quinn.
For defendant: Flynn & Mahoney.
The default may be removed upon payment of costs upon condition that no further liability shall attach to the garnihes, the Rhode Island Hospital Trust Company, upon the garnishment hitherto made in this case.